UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 13, 2011 (July 11, 2011) THE BRINK’S COMPANY (Exact name of registrant as specified in its charter) Virginia 001-09148 54-1317776 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1801 Bayberry Court P. O. Box 18100 Richmond, VA 23226-8100 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (804) 289-9600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting materials pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Current Report on Form 8-K/A amends Item 5.02 of the Current Report on Form 8-K of The Brink’s Company (the “Company”), originally filed on July 11, 2011 (the “Initial Filing”).The Initial Filing reported, among other things, the appointment, effective July 11, 2011, of Reginald D. Hedgebeth as a director of the Company and a member of the Board of Directors’ (the “Board”) Executive Committee. This Form 8-K/A is being filed solely to report the additional Board committees to which Mr. Hedgebeth was appointed effective September 9, 2011.Other than the additional information supplied by this amendment, no changes are being made to the Initial Filing. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective September 9, 2011, the Board of Directors (the “Board”) of The Brink’s Company appointed Reginald D. Hedgebeth as a member of the Board’s Compensation and Benefits Committee and Corporate Governance and Nominating Committee. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE BRINK’S COMPANY (Registrant) Date: September 13, 2011 By: /s/ McAlister C. Marshall, II McAlister C. Marshall, II Vice President 3
